Citation Nr: 1522848	
Decision Date: 05/29/15    Archive Date: 06/11/15

DOCKET NO.  07-38 142A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to a rating in excess of 40 percent for degenerative arthritis of the lumbar spine.
 
2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to October 23, 2008.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran served on active duty from August 1940 to July 1945.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran and his spouse provided testimony before the undersigned Veterans Law Judge sitting at the Phoenix RO in May 2012.  A transcript of the hearing has been associated with the Veteran's claims file.  

In September 2012 the Board remanded the issues on appeal for further development and the case now returns for final appellate review. 

As noted by the Board in September 2012, the issues of (1) whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for hearing loss of the right ear and, if so, whether service connection is warranted; and (2) entitlement to a compensable disability rating for hearing loss of the left ear have been raised by the record-see April 2012 VA Form 9-but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

In addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals VA treatment records dated through November 2014 and a December 2014 VA examination, which were considered by the AOJ in the January 2015 supplemental statement of the case, and the Veteran's representative's April 2015 Appellant's Post-Remand Brief.  The remainder of the documents in the Virtual VA and VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's degenerative arthritis of the lumbar spine does not result in unfavorable ankylosis of the thoracolumbar spine or entire spine; intervertebral disc syndrome resulting in incapacitating episodes; or associated objective neurologic abnormalities.

2.  For the period prior to October 23, 2008, the Veteran was not unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for degenerative arthritis of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2014).

2.  The criteria for a TDIU for the period prior to October 23, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a May 2007 letter, sent prior to the July 2007 rating decision, advised the Veteran of the evidence and information necessary to substantiate his increased rating and TDIU claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

Additionally, the Veteran was afforded VA examinations for his degenerative arthritis of the lumbar spine in March 2006, May 2007, June 2009, July 2011, and December 2014.  The Veteran was afforded VA examinations for his service-connected disabilities that included a discussion of the impact his such disabilities have on his employability in March 2006, May 2007, June 2009, May 2010, July 2011, and December 2014.  Neither the Veteran nor his representative has alleged that the examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the current severity of his degenerative arthritis of the lumbar spine and the impact the Veteran's service-connected disabilities have on his employability as they include an interview with the Veteran, a review of the relevant history, and a full physical examination.  Furthermore, the opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's increased rating and TDIU claims and no further examination is necessary.

As indicated previously, the Board remanded this case in September 2012 in order to obtain any outstanding private and VA treatment records and to afford the Veteran a VA examinations to determine the current nature and severity of his service-connected degenerative joint disease of the lumbar spine and whether he was rendered unemployable as a result of his service-connected disabilities prior to October 23, 2008.   Thereafter, in September 2012, the AOJ sent the Veteran a letter asking for information and authorization in order to obtain any outstanding private treatment records.  In December 2014 the Veteran submitted an authorization form and only listed a VA medical center and no private treatment providers.  As noted in the January 2015 supplemental statement of the case, the Veteran's VA treatment records dated through November 2014 were obtained and considered.  Furthermore, as noted above, the Veteran was afforded a VA examination in December 2014 in accordance with the remand directives.  Therefore, the Board finds that the AOJ has substantially complied with the September 2012 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Additionally, in May 2012, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the May 2012 hearing, the undersigned Veterans Law Judge noted the issues on appeal.  Additionally, testimony regarding the Veteran's arguments as to why he believes he is entitled to an increased rating for his service-connected degenerative arthritis of the lumbar spine and to a TDIU prior to October 23, 2008.  In this regard, the undersigned Veterans Law Judge solicited testimony regarding the current nature and severity of the Veteran's degenerative arthritis of the lumbar spine and the effects of his service-connected disabilities on his ability to work.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the undersigned left the record open for 60 days in order for the Veteran to submit additional private treatment records in regard to his service-connected degenerative arthritis of the lumbar spine.  Furthermore, based on the Veteran's testimony, the Board remanded the case in September 2012 in order to obtain additional records and afford him a VA examination.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate. 

The Veteran's degenerative arthritis of the lumbar spine is currently rated as 40 percent under Diagnostic Code 5242, which pertains to degenerative arthritis of the spine.  However, under the current regulations, disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the Spine provides a 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that a 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note (1) provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability. 

In February 2007, the Veteran filed a claim seeking an increased rating for his service-connected back disability.  In this regard, the effective date of an increased evaluation will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date, otherwise the effective date is the date of receipt of claim. 38 C.F.R. 
§ 3.400(o)(2). Therefore, the relevant temporal focus includes evidence dated a year prior to February 2007.

At a March 2006 VA examination, the Veteran complained of stiffness in the morning and an ache in the back all of the time.  He reported that pain radiated into the right hip.  It was noted that he used a cane in the left hand, and bending, lifting, overhead reaching, running and impact activities, prolonged standing, and prolonged sitting aggravated his back disability and that he was limited in such activities.  No flares or incapacitating episodes were reported.  Upon physical examination, the Veteran's range of motion was as follows: flexion to 60 degrees, extension to 20 degrees, bilateral lateral flexion to 20 degrees, and bilateral lateral rotation to 35 degrees.  Pain was noted at extreme degrees of range of motion of all axes; however, there was no additional limitation of range of motion following repetitive testing.  Straight leg raising bilaterally was negative.  His normal curves of the spine were preserved.  There was paraspinal tenderness along the lumbar spine below the waist, but there was no paraspinal tension.  He was able to stand on toes and heels.  Lower extremity reflexes were 1+/4, strength was 5/5, and his sensory examination revealed intact sensation to light touch of the lower extremities.  

At a May 2007 VA examination, the Veteran reported daily low back pain that radiated down both legs to his knees.  Upon physical examination, the Veteran's range of motion was as follows: flexion to 60 degrees, extension to 20 degrees, bilateral lateral flexion to 20 degrees, and bilateral lateral rotation to 30 degrees.  Pain was noted at 40 to 60 degrees of flexion.  There were no additional limitations following repetitive use and 0 degrees of loss was estimated for additional effective loss of range of motion.  The Veteran had an antalgic gait and used a cane.  Straight leg raising was positive for the right side and negative for the left side.  His normal curves of the spine were preserved.  He had paraspinal tenderness but did not have paraspinal tension, and was able to stand on his toes and heels.  His lower extremity reflexes were 1+/4 and his strength was 5 out of 5.  His sensory examination revealed intact sensation to light touch of the lower extremities.  He denied loss of bowel or bladder function.  It was noted that he had functional loss for prolonged standing and walking and he required the use of a cane.  He reported that he had one flare-up per month that lasted for one day and no incapacitating episodes in the past 12 months.  There was no effect on his activity of daily living for feeding, bathing, dressing, toileting, or grooming.  There was moderate effect on his activities of daily living for chores, shopping, exercise, recreation, and traveling.  

In June 2007, a private physician stated that the Veteran had central lower back pain with numbness and tingling radiating down both legs.  It was noted that sitting aggravated his condition and caused his legs to experience a dull ache bilaterally.  All ranges of motion were guarded and were performed with an increase in lower back pain.  It was noted that he was totally unable to flex forward and touch his toes due to pain and rigidity.  Straight leg raising was positive with pain to the lower back at 45 degrees on the right and 75 degrees on the left.  He was tender to the touch over the spinous process of L5 and sacral-iliac joints bilaterally.  Fixation of the L5-S1 motor unit was also apparent upon motion palpation.  

The Veteran was afforded another VA examination in June 2009.  Upon physical examination, the Veteran's range of motion was as follows: flexion to 20 degrees, extension to 10 degrees, bilateral lateral flexion to 15 degrees, and bilateral lateral rotation to 10 degrees.  Pain was not noted during his range of motion.  There were no additional limitation following repetitive use, but he reported increased pain and decreased endurance with repetitive bending.  The Veteran had a flattening of lumbar lordosis and a severe antalgic gait.  Straight leg raising was positive for the right side and the left side.  He did not have paraspinal tenderness or paraspinal tension; he was not able to stand on his toes and heels.  His lower extremity reflexes were 1+/4 and his strength was 5 out of 5.  There was no muscle atrophy and his muscle tone was normal.  His sensory examination revealed intact sensation to light touch of the lower extremities.  It was noted that he reported radiation to the bilateral lower extremities and a constant aching across the base of the lumbar spine.  He was limited to walking 30 to 40 feet and then must stop for a few minutes.  His effects on activities of daily living were mild for recreation, traveling, and bathing his feet; they were severe on chores, shopping, exercise, and sports; and there were no effects on feeding, dressing, toileting, and grooming.  He reported two flares per year that lasted one day and no incapacitating episodes in the past 12 months.  

At a July 2011 VA examination the Veteran stated that he had constant pain of 6 and 7 out of 10.  He also reported intermittent radiation of pain in both legs.  The effects on his activities of daily living were none for feeding, bathing, toileting, or grooming; mild for dressing; moderate for sports and recreation; and severe for chores, shopping, exercise, and traveling.  The Veteran reported that he had a flare-up two to three times a week and they lasted for two to three hours; he stated that the pain increased to an 8 or 9 out of 10 and he relieved them by taking an acetaminophen and resting in bed until severe pain resolved.  He reported no incapacitating episodes in the last twelve months.  Upon physical examination, the Veteran's range of motion was as follows: flexion to 15 degrees, extension to 10 degrees, right lateral flexion to 15 degrees, left lateral flexion to 10 degrees, right lateral rotation to 10 degrees, and left lateral rotation to 15 degrees.  There was objective evidence of pain with active motion and following three repetitions but there were no additional limitations following three repetitions.  Straight leg raising was positive on both the right and left side.  The normal curves of the Veteran's spine were preserved.  There was negative paraspinal tenderness and paraspinal guarding/spasm.  His lower extremities reflexes were 1+/4 and muscle strength was 4/5.  There was no muscle atrophy and muscle tone was normal.  The Veteran was intact to light touch of the lower extremities.  

At the Veteran's December 2014 VA examination he reported that his spine currently hurt daily and he used a motorized wheelchair.  He reported that he was unable to walk more than about 5 feet and preferred not to walk at the appointment.  He reported that his pain was about a 7 or 8 out of 10.  He reported that flare-ups did not impact the function of the thoracolumbar spine but he did have functional loss or impairment and he stated that he could not walk more than about 5 feet at a time.  Upon physical examination, the Veteran's range of motion was as follows: flexion to 80 degrees, extension to 10 degrees, right lateral flexion to 10 degrees, left lateral flexion to 20 degrees, and bilateral lateral rotation to 10 degrees; no pain was noted on examination.  He could not perform repetitive testing because of pain, unsteadiness, and being on oxygen for a lung tumor.  He reported that he was unable to bend over to pick things up.  The VA examiner was unable to say without mere speculation if pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use or with flare-ups over a period of time because it varied from person to person.  There was no guarding or muscle spasms of the thoracolumbar spine.  His muscle strength testing for hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion were all normal.  There was no muscle atrophy.  The Veteran's deep tendon reflexes were hypoactive in both knees and ankles.  His sensory examinations were all normal and his straight leg raising tests were both negative.  He did not have any radicular pain or symptoms due to radiculopathy.  He did not have any other neurologic abnormalities.  He did not have ankylosis or intervertebral disc syndrome that required bed rest. 

Also of record are VA treatment records dated throughout the rating period and, while such show continued complaints and treatment for the Veteran's back disability, they do not demonstrate findings manifestly different from those noted at the VA examinations.

Following a review of the relevant evidence of record, the Board concludes that the Veteran is not entitled to a rating in excess of 40 percent for degenerative arthritis of the lumbar spine for the entire appeal period.  In order to assign a 50 percent rating, there needs to be evidence of unfavorable ankylosis of the entire thoracolumbar spine.  However, it was specifically noted at his December 2014 VA examination that he did not have ankylosis.  In addition, the aforementioned VA examinations revealed range of motion of all axes, albeit limited.  In June 2007 the Veteran's private physician stated that all ranges of motion were guarded and he was unable to flex forward and touch his toes due to pain and rigidity.  While the private treatment record describes reduced range of motion it was not described in terms of degrees.  Additionally, the Veteran himself has not described motion loss in terms of actual degrees. 

With regard to giving proper consideration to the effects of pain and other symptoms in assigning a disability rating per DeLuca and Mitchell, supra, the reports from the examinations and treatment records document consideration of these principles and there is no indication that increased compensation would be warranted under these principles as such factors do not result in additional functional loss that that resulted in greater limitation of motion.  In May 2007 it was stated that the Veteran had pain at 40 degrees but no additional limitations of motion were noted.  In June 2009 it was noted that there was increased pain and decreased endurance after repetitive bending but he did not have any additional limitations after repetitive use.  At the July 2011 VA examination there was objective evidence of pain with active motion and following three repetitions but there were no additional limitations following three repetitions.  At the December 2014 VA examination the VA examiner was unable to say without mere speculation if pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use or with flare-ups over a period of time because it varied from person to person and the Veteran could not perform repetitive testing because of pain, unsteadiness, and being on oxygen for a lung tumor.  

Furthermore, the Board has considered the Veteran's statements that his back disability results in flare-ups.  In this regard, he reported at the May 2007 VA examination that he had one flare-up per month, in June 2009 he reported that he had two flare-ups per year, and in June 2011 he reported two flare-ups per week that lasted for two to three hours.  At the December 2014 VA examination he reported that flare-ups did not impact the function of the thoracolumbar spine; he also reported that he did have functional loss or impairment and he could not walk more than about 5 feet at a time or was unable to bend over but that was at all times.   It was only at the July 2011 VA examination that the Veteran reported that he had to lie in bed until his flare-ups relieved.  Therefore, while the Veteran experiences flare-ups, he is still able to function and there is no evidence that such flare-ups result in functional loss/impairment that resulted in greater limitation of motion.  Therefore, there is no evidence that the Veteran has functional loss which approximates the criteria for a higher rating.  Thus, the Board finds that an increased rating is not warranted for additional functional loss based on greater limitation of motion.

The Board also finds that the Veteran does not warrant a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  In order to warrant a 60 percent disability rating for intervertebral disc syndrome there needs to be evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  The Board finds that there is no evidence that the Veteran has incapacitating episodes as described in Note (1) to Diagnostic Code 5243, i.e., a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  It was stated at the June 2009, July 2011, and December 2014 VA examinations that he did not have any incapacitating episodes and, at the December 2014 VA examination, it was specifically stated that he did not have a diagnosis of intervertebral disc syndrome.  Moreover, there is no evidence that he has incapacitating episodes that have required bed rest and treatment by a physician.  Thus, the Board finds that the Veteran does not warrant an increased rating based upon such Formula.

With respect to consideration of neurologic abnormalities pursuant to Note (1) of the General Rating Formula, the Board finds that there are no associated objective neurologic abnormalities.  In this regard, the Board is cognizant that the Veteran has complained of pain radiating down his back into his knees.  In addition, the Board notes that his straight leg raising was positive on his right side in June 2009 and positive on both sides in July 2011; however, both sides were negative in December 2014.  In addition, he had intact sensation to light touch at the March 2006, May 2007, June 2009, July 2011, and December 2014 VA examinations.  At the December 2014 VA examination his muscle strength testing for hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion were all normal.  His deep tendon reflexes were hypoactive in both knees and ankles.  The VA examiner stated that the Veteran did not have any radicular pain or symptoms due to radiculopathy.  In addition, in a July 2014 VA treatment note it was stated that the Veteran did not have any numbness or tingling and in an October 2014 VA treatment note it was stated that the Veteran had no focal weakness and a 5 out of 5 for strength for the upper and lower extremities.  Thus, the Board finds that objective examination fails to reveal the presence of objective neurologic abnormalities resulting in radiculopathy.  In this regard, the Board accords great probative weight to the findings at the VA examinations as such examiners considered the Veteran's subjective symptomatology, but found no objective neurologic abnormalities on examination.  Moreover, radiating pain is contemplated in his 40 percent rating under the General Rating Formula for Diseases and Injuries of the Spine.  Furthermore, the record does not show, and the Veteran has not alleged, that his degenerative arthritis of the lumbar spine results in bladder or bowel impairment.  Therefore, the Board finds that separate ratings for neurological impairment are not warranted. 

In reaching such determinations, the Board finds that the Veteran's report of back pain is credible and consistent with the medical evidence of record.  However, with regard to the overall severity in terms of limitation of motion, etc., the Board places greater probative weight to the findings of the VA examiners who have greater training and expertise than the Veteran in evaluating orthopedic and neurologic disabilities, and provide more precise range of motion findings through use of a goniometer.   

The Board has considered whether additional staged ratings under Hart, supra, are appropriate for the Veteran's service-connected degenerative arthritis of the lumbar spine; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.

The Board has also contemplated whether the case should be referred for consideration of an extra-schedular rating.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable. 38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, as the appeal does not involve evaluation of multiple service-connected disabilities, further discussion of Johnson is not necessary.  

In the instant case, the Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected degenerative arthritis of the lumbar spine with the established criteria found in the rating schedule.  In this regard, the specific diagnostic criteria adequately addresses the whole of the Veteran's symptoms referable to his low back disability as well as the functional impairment resulting from symptoms related to such disability, which includes, as noted by the VA examiners, decreased mobility, decreased bending, and difficulty with prolonged standing and sitting.  See DeLuca, supra; Mitchell, supra.  Furthermore, to the extent that such difficulty arises from the Veteran's back pain, such is contemplated by the current 40 percent rating assigned under the General Rating Formula for Diseases and Injuries of the Spine.  Therefore, there are no additional symptoms of the Veteran's service-connected degenerative arthritis of the lumbar spine that are not contemplated by the rating schedule to warrant an extra-schedular rating. 

In this regard, a wide range of signs and symptoms are contemplated in the applicable rating criteria for the Veteran's low back disability.  Such service-connected disorder requires application of the holding in Deluca, supra, and Mitchell, supra, which, in turn, requires consideration of 38 C.F.R. §§ 4.40 and 4.45. 38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy. Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as unstable or mal-aligned joints, and crepitation as well as any painful arthritic motion.  As such, in the instant case, the Veteran's 40 percent rating contemplates his functional loss, to include limited range of motion, as a result of his low back symptomatology. 

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected degenerative arthritis of the lumbar spine.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating for the service-connected low back disability is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this regard, the Veteran was granted entitlement to TDIU effective October 23, 2008, by an April 2012 rating decision, and the period prior to October 23, 2008, will be discussed in further detail herein below.  

In sum, the Board finds that the preponderance of the evidence is against a rating in excess of 40 percent for the Veteran's degenerative arthritis of the lumbar spine.  Therefore, the benefit of the doubt doctrine is not applicable, and his increased rating claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 


III.  TDIU Claim

In order to establish a total rating based upon individual unemployability due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A.  § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when there is only one such disability, such is ratable at 60 percent or more and, if are two or more disabilities, at least one disability is ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

The Veteran filed a claim for TDIU on February 28, 2007, and was granted TDIU since October 23, 2008.  The Veteran testified that he warranted a TDIU rating as of date of claim, February 28, 2007.  Furthermore, as indicated previously, the effective date of an increased evaluation, which includes a TDIU, will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date, otherwise the effective date is the date of receipt of claim. 38 C.F.R. § 3.400(o)(2). Therefore, the relevant temporal focus includes evidence dated a year prior to February 2007.

Prior to October 23, 2008, the Veteran was service-connected for degenerative arthritis of the lumbosacral spine, rated as 40 percent disabling; scars and third degree burns of the right foot with intractable plantar keratosis, rated as 10 percent disabling; scars and third degree burns of the left foot with intractable plantar keratosis, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; scars and third degree burns of the right upper extremity, rated as 10 percent disabling; anxiety state, rated as 10 percent disabling; scars and burns of the right upper extremity, abdomen and feet, rated as noncompensable until May 15, 2001; asymptomatic scars of the chest from operations, rated as noncompensable; hearing loss of the left ear, rated as noncompensable; and scars and third-degree burns of the abdomen, rated as noncompensable.  He had a combined evaluation of noncompensable effective March 19, 1958, 40 percent as of September 18, 1997, 50 percent as of May 15, 2001, 60 percent as of May 24, 2001, and 80 percent since October 23, 2008.

In the period from when the Veteran filed his claim for entitlement on TDIU on February 28, 2007, to include a year prior to such claim, and was granted TDIU effective October 23, 2008, the Veteran did not meet the schedular threshold criteria for a TDIU as defined in 38 C.F.R. § 4.16(a).  However, even when the percentage requirements are not met, entitlement to a TDIU on an extra-schedular basis may nonetheless be granted in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16(b).

As relevant to the Veteran's educational and employment background, the record reflects that he worked as a construction manager from July 1978 to August 1990 and then as a chief estimator from May 2001 to April 2003.  As discussed below, the Veteran reported that he retired due to age and as a result of his back.  

At a March 2006 VA examination for his service-connected residual scars from third degree burns of the right foot and left foot and service-connected degenerative arthritis of the lumbar spine, it was noted that the Veteran had severe limitations in bending, lifting, overhead reaching, running and impact activities and sports, prolonged standing, and prolonged sitting.  Sedentary employment was limited due to prolonged standing.  It was noted that the Veteran's third degree burns of the right upper extremity and left upper extremity were not manifested by functional loss and there was no effect on employment.  It was also noted that his scars from third degree burns of the right foot and left foot were manifested by moderate functional loss and moderate limitations in prolonged weight bearing but there were no effects on sedentary employment.  There was also no functional loss or effect on sedentary employment for the Veteran's scars on his abdomen and chest.  

The Veteran was afforded a VA mental health examination in March 2006 and it was noted that sedentary employment was feasible.  It was also noted that, for activities of daily living, he felt the great need to "stay busy" and he wrote books, ran errands, and did small jobs about the house. 	

At a May 2007 VA examination for his service-connected residual scars from third degree burns of the right foot and left foot, it was noted that there were subjective reports of increased pain and decreased tolerance for walking and sitting since his 2005 VA examination.  It was also noted that his degenerative arthritis of the lumbar spine was manifested by functional loss for prolonged standing and walking.  It was also noted that he retired in 1990 because of eligibility of age or duration of work.  

In June 2009 the Veteran was afforded a VA examination for his service-connected residual scars from third degree burns of the right foot and left foot and service-connected degenerative arthritis of the lumbar spine.  At such time, it was noted that he retired in 1990 as a construction manager because of his back problems.  

At the Veteran's March 2010 VA mental health examination, the examiner stated that, although the Veteran isolates himself, he is able to appropriately interact with others, and he engaged in a limited number of social activities and completed basic activities of daily living independently.  He was able to meet family responsibilities and psychiatrically he was able to meet work demands and responsibilities.  

The Veteran was afforded a VA examination in July 2011 regarding his service-connected degenerative arthritis of the lumbar spine, scars from third degree burns of the right and left feet, scar from third degree burns of the right upper extremity, and scars of the chest and abdomen.  It was noted that he retired in 1990 as an international construction manager because he was unable to complete his duties due to his back condition.  In this regard, it was noted that his work was affected because of increased pain and decreased endurance to prolonged walking, lifting, and climbing.  The VA examiner stated that, for the degenerative arthritis of the lumbar spine and scars from third degree burns of the right and left feet, the Veteran would be unable to perform employment activities requiring lifting, standing, walking, climbing, and bending.  Based upon his service-connected degenerative arthritis of the lumbar spine, more sedentary forms of substantial gainful employment would be significantly limited due to restrictions on prolonged sitting.  However, sedentary forms of substantial gainful employment would not be limited by his right and left foot conditions.  The scar of his right upper extremity prevented him from employment activities requiring lifting and repetitive movements of the right arm.  More sedentary forms of employment would not be limited by his right arm condition as long as he took breaks from repetitive movements.  There were no employment restrictions secondary to the scars on his chest. 

At the July 2011 VA mental health examination, it was noted that the Veteran had significant medical conditions and his mobility was affected.  It was noted that the Veteran was a retired construction manager who managed multi-million dollar projects.  The VA examiner stated that the Veteran's anxiety symptoms would not affect his ability to engage in substantial gainful employment.  

The Veteran was afforded a VA audiology examination in July 2011 and it was stated that his hearing loss would preclude him from jobs that placed critical demands upon one's hearing, such as prison guard, court recorder, medical transcriptionist, 911 operator, etc.  However, with reasonable accommodations, his hearing loss did not preclude him from sedentary employment.  In addition, his tinnitus did not preclude him from any type of employment. 

At the Veteran's December 2014 VA spine examination, it was stated that the Veteran was unable to secure or maintain substantially gainful employment at this time and since about the year 2000.  It was noted that he was unable to lift, to carry, or to walk any substantial distance.  However, his sedentary employment was not affected. 

After a careful review of the record, the Board finds that the Veteran is not entitled to a TDIU prior to October 23, 2008.  Although the Veteran has stated that he retired in 1990 either because of age or duration of work or due to his back disability, and the December 2014 VA examiner stated that the Veteran was unable to secure or maintain substantially gainful employment since about the year 2000, all of the VA examiners, including the December 2014 VA examiner, have found the Veteran was able to perform sedentary employment since at least a year prior to the date of claim.  

Specifically, in March 2006, it was stated that the Veteran's service-connected degenerative arthritis of the lumbar spine limited his sedentary employment due to prolonged sitting; however, the VA examiner did not find that he was precluded entirely from sedentary employment.  Also in March 2006, it was stated that that the Veteran's third degree burns of the right upper extremity and left upper extremity had no effect on employment.  Also, while the Veteran's scars from third degree burns of the right foot and left foot were manifested by moderate functional loss and moderate limitations in prolonged weight bearing, the examiner found that such had no effect on sedentary employment.  There was also no functional loss or effect on sedentary employment as a result of the Veteran's scars on his abdomen and chest.  Furthermore, in March 2006, the Veteran reported to the VA mental health examiner that he felt the need to stay busy so he did errands and small jobs around the house, and the VA examiner found that sedentary employment was feasible.  

Moreover, at the May 2007 VA examination for his service-connected residual scars from third degree burns of the right foot and left foot and degenerative arthritis of the lumbar spine, it was stated that the Veteran had decreased tolerance for walking and sitting, but the examiner did not find that such rendered him unable to secure or follow a substantially gainful occupation.  Instead, it was noted that the Veteran retired because of eligibility of age or duration of work.  At the Veteran's March 2010 VA mental health examination, it was stated that psychiatrically he was able to meet work demands and responsibilities.  In July 2011, it was determined that the Veteran would be unable to perform employment activities requiring lifting, standing, walking, climbing, and bending, and more sedentary forms of substantial gainful employment would be significantly limited due to restrictions on prolonged sitting; however, the VA examiner did not find that such rendered him unable to secure or follow a substantially gainful occupation in sedentary employment.  He also found that sedentary forms of substantial gainful employment would not be limited by the Veteran's scars from third degree burns of the right and left feet, or his scar from third degree burns of the right upper extremity as long as he took breaks from repetitive movements.  The July 2011 VA examiner stated that the Veteran's anxiety symptoms would not affect his ability to engage in substantial gainful employment.  It was also stated in July 2011 that, with reasonable accommodations, his hearing loss did not preclude him from sedentary employment, and his tinnitus did not preclude him from any type of employment.  While the December 2014 VA spine examiner stated that the Veteran was unable to secure or maintain substantially gainful employment since about the year 2000, he also stated that the Veteran's sedentary employment was not affected. 

The Board finds that the VA examination opinions are entitled to great probative weight and there are no contrary medical opinions of record.  In this regard, each examiner conducted an interview with the Veteran, a review of the relevant history, and a full physical examination.  Furthermore, the opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Consequently, the Board assigns great probative value to the VA examiners' opinions and notes that there are no medical opinions of record that state that the Veteran is rendered unable to secure or follow a substantially gainful occupation for at least sedentary employment.    

The sole fact that a Veteran is unemployed or has difficulty finding employment is not enough to award TDIU, since a high compensation rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant could find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  As indicated above, despite some limitations imposed by his service-connected disabilities, the weight of the probative evidence is against a finding that he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities prior to October 23, 2008.

While the Veteran is competent to provide testimony pertaining to the limitations imposed by his service-connected disabilities, the competent medical evidence offering detailed specific findings pertinent to the criteria governing the award of a TDIU is the most probative evidence with regard to evaluating the impact of the Veteran's service-connected disabilities on his employability.  As such, while the Board accepts the Veteran's statements with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and the impact of the service-connected disabilities on the Veteran's employability.   

In sum, the evidence does not show that prior to October 23, 2008, that the Veteran is incapable of performing the physical and mental acts required by employment due solely to his service-connected disabilities.  A TDIU is limited to consideration of service-connected disabilities; however, in this instance, the Board finds that the Veteran is not precluded from sedentary employment.  Therefore, the Board finds that he is not entitled to a TDIU prior to October 23, 2008. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to a TDIU prior to October 23, 2008.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

ORDER

A rating in excess of 40 percent for degenerative arthritis of the lumbar spine is denied. 

A TDIU prior to October 23, 2008, is denied. 



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


